Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 20-cv-00142-CMA-KLM

   LIBERTY MUTUAL INSURANCE COMPANY,

          Plaintiff,

   v.

   ROBERT JAFFE, and
   MARCI D JAFFE,

          Defendants.


                                             ORDER


          This matter is before the Court on dueling motions for summary judgment (Docs.

   ## 27, 39). For the following reasons, the Court grants Plaintiff’s Motion for Summary

   Judgment and denies Defendants’ Cross Motion.

                                     I.     BACKGROUND

          In February 2016, Defendants Robert and Marci Jaffe were involved in a car

   accident in which their vehicle was struck by a dump truck. (Doc. # 11, ¶ 63). They

   brought personal injury claims against the truck’s owner, Bekt Trucking, alleging that the

   truck driver was at fault. (Doc. # 11, ¶ 64). Defendants ultimately settled their claims

   against Bekt for $1 Million – Bekt’s insurance policy limit. (Doc. # 11, ¶ 64).

          Defendants then made a demand for underinsured motorist (UIM) coverage

   against their own auto-insurance carrier, LM General Insurance Company, claiming that


                                                1
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 2 of 10




   Bekt’s $1 Million in insurance coverage was not sufficient to compensate them for their

   damages. (Doc. # 27, ¶¶ 4-5). LM General paid Defendants their policy limits of

   $250,000. (Doc. # 27, ¶ 5).

          Defendants then made a third demand for insurance coverage under the ,

   “Personal Liability Protection” (“PLP”) insurance they had purchased from Plaintiff

   Liberty Mutual Insurance Company in in 2014, 2015, and 2016. (Doc. # 27, ¶ 6).

   Plaintiff denied Defendants’ request and filed this lawsuit.

          Plaintiff seeks a declaration it has no obligation to provide UIM coverage under

   Defendants’ 2016 PLP policy. (Doc. # 1). Defendants concede that the 2016 PLP policy

   does not provide UIM coverage. (Doc. # 41, p. 2). They argue, however, that coverage

   is available under the 2014 and 2015 PLP polices. (Doc. # 39). Defendants have filed a

   counterclaim seeking a declaration that they are entitled to benefits under the 2014 and

   2015 PLP policies. (Doc. # 11). Both parties now seek summary judgment.

                                    II.    LEGAL STANDARD

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

   summary judgment, a court must view the evidence in the light most favorable to the


                                                  2
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 3 of 10




   non-moving party. See id. However, conclusory statements based merely on conjecture,

   speculation, or subjective belief do not constitute competent summary judgment

   evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id.

   Once the movant has met its initial burden, the burden shifts to the nonmoving party to

   “set forth specific facts showing that there is a genuine issue for trial.” Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply rest

   upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set forth

   specific facts that would be admissible in evidence in the event of trial from which a

   rational trier of fact could find for the nonmovant.” Adler v. Wal-Mart Stores, Inc., 144

   F.3d 664, 671 (10th Cir. 1998). Stated differently, the party must provide “significantly

   probative evidence” that would support a verdict in his favor. Jaramillo v. Adams Cty.

   Sch. Dist. 14, 680 F.3d 1267, 1269 (10th Cir. 2012). “To accomplish this, the facts must

   be identified by reference to affidavits, deposition transcripts, or specific exhibits

   incorporated therein.” Id.

                                        III.    ANALYSIS

          There is no dispute that the 2016 PLP policy does not provide UIM coverage.

   (Doc. # 41, p. 2). The only issue is whether Defendants are entitled to coverage under

   either the 2014 policy or the 2015 policy. Defendants contend that (1) “the 2014 and

   2015 policies were ambiguous”; (2) “an ordinary reader and purchaser of the 2014 and

   2015 policies would have understood the policies to provide [UIM] coverage”; and (3)


                                                 3
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 4 of 10




   “Plaintiff failed to adequately advise [Defendants] of changes it made to the policy when

   it delivered the 2016 policy.” (Doc. # 39, p. 3). “[T]herefore,” Defendants argue, “Plaintiff

   is obligated to provide the Jaffes with the coverage a reasonable insured would have

   believed was available under the 2014 and 2015 policies.” The Court disagrees.

   A.     THE 2014 AND 2015 POLICIES DID NOT PROVIDE COVERAGE

          The meaning of an insurance policy is a question of law for the Court to decide.

   Allstate Ins. Co. v. Huizar, 52 P.3d 816, 819 (Colo. 2002). An insurance policy is a

   contract, and it should be interpreted consistently with the well-settled principles of

   contractual interpretation. Chacon v. Am. Family Mut. Ins. Co., 788 P.2d 748, 750 (Colo.

   1990). The words of the contract should be given their plain meaning according to

   common usage, and strained constructions should be avoided. Allstate Ins. Co. v.

   Starke, 797 P.2d 14, 18 (Colo. 1990). Clauses or phrases should not be viewed in

   isolation; rather, a policy’s meaning must be determined by examining the entire

   instrument. Huizar, 52 P.3d at 819. Policy provisions that are clear and unambiguous

   should be enforced as written. Chacon, 788 P.2d at 750.

          Where a term in an insurance policy is ambiguous, the Court will construe the

   term in favor of coverage. Sachs v. Am. Family Mut. Ins. Co., 251 P.3d 543, 546 (Colo.

   App. 2010). However, mere disagreement between the parties about the meaning of a

   term does not create ambiguity. Union Rural Elec. Ass'n v. Public Utils. Comm'n, 661

   P.2d 247, 251 (Colo.1983). Moreover, the mere fact that a term may be susceptible to

   multiple interpretations, or that it may have different definitions in different contexts,

   does not alone create an ambiguity. See id.; see also Allstate Ins. Co. v. Juniel, 931


                                                  4
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 5 of 10




   P.2d 511, 513 (Colo. App. 1996). Rather, a term is ambiguous only when it is

   reasonably susceptible to multiple interpretations in the context in which it is used.

   Juniel, 931 P.2d at 513. Courts may not read an ambiguity into a term where none

   exists. Martinez v. Hawkeye–Sec. Ins. Co., 576 P.2d 1017, 1019 (Colo. 1978) (“[C]ourts

   will not force an ambiguity in order to resolve it against an insurer.”).

          Defendants argue that the language of the 2014 and 2015 PLP policies was

   ambiguous and could have led a policyholder to believe that the policies provided first-

   party UIM coverage for bodily injury to the policyholder. The Court disagrees.

          Reading the plain language of the 2014 and 2015 policies1 in the context of the

   polices as a whole, it is clear that the policies unambiguously did not provide UIM

   coverage to policyholders. Those policies provide: “We will pay all sums in excess of the

   retained limit and up to our limit of liability for damages because of personal injury or

   property damage to which this policy applies and for which the insured is legally liable.”

   (Doc. # 32-1, p. 8 (2014 policy) and p. 28 (2015 policy)) (emphasis added). This

   language clearly provides coverage for damages when the policyholder is “legally

   liable”; not when the policyholder is injured and someone else is legally liable, as

   Defendants argue.

          Further, this policy language is contained in the very first sentence of the section

   entitled “COVERAGE,” and the reader would not have to dig into the fine print of the

   policy learn what coverage the policy provided. Therefore, the Court concludes that an


   1
     Defendants concede that the terms of the 2014 and 2015 policies are “substantially identical.”
   (Doc. # 32, p. 12, n.1). The Court will treat them as such, except where a difference between
   the policies is material to this analysis.

                                                   5
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 6 of 10




   ordinary reader of the policy would have no trouble understanding that the policy covers

   damages “for which the insured is legally liable,” and not, as Defendants argue, UIM

   coverage or damages for which unnamed third parties are legally liable.

          Next, even if the Court were to construe the policies’ coverage language to be

   ambiguous, any ambiguity is eliminated on the very next page of the policy, in the

   subsection titled “EXCLUSIONS.” That section provides: “this policy does not apply to . .

   . personal injury to any insured.” (Doc. # 32-1, pp. 8, 27) (emphasis in original). This

   language, too, is clear and unambiguous: the policies include coverage for personal

   injuries to the insured. Thus, an average policyholder who reads this language

   understand that the policy does not provide coverage for injuries to the policyholder.

          Further, the rare policyholder who has difficulty understanding the terms

   “personal injury” and “insured” in this context would find those terms clearly defined at

   the very beginning of the policy, in the section titled “DEFINITIONS”: “‘insured’ means

   you”; “‘personal injury’ means all forms of personal injury.” (Doc. # 32-1, pp. 6, 25).

   Again, this language is unambiguous: the Defendants, as policyholders, were the

   “insureds,” the policies expressly excluded coverage for “all forms of personal injury”

   they may experience.

          No reasonably intelligent reader would read these coverages, definitions, and

   exclusions and believe the 2014 and 2015 PLP policies provide UIM coverage to

   persons insured under the policies.

          Defendants do not dispute that the above language is clear, unambiguous, and

   understandable to the average reader. (See Doc. # 39). They argue, however, that


                                                6
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 7 of 10




   ambiguity enters the picture at Exclusion (m). Exclusion (m) states that the PLP policies

   do not provide UIM coverage: “This policy does not apply to personal injury or

   property damage . . . for Uninsured Motorists, Underinsured Motorists, or any other

   coverage unless these coverages are specifically listed on your policy declarations.”

   (Doc. # 32-1, pp. 8-9, 27-28). Defendants do not argue that Exclusion (m) provides UIM

   coverage. Rather, they argue that “[a]n insured who encountered Exclusion (m)” would

   engage the following 5-step process of research and reasoning to ultimately conclude

   that the PLP policy included UIM coverage:

   (1)   First, the policyholder would look at the PLP policy declarations page:

                “An insured who encountered Exclusion (m) while reading
                the policy for the first time and wished to determine whether
                the policy provided excess UM/UIM benefits would first look
                to the PLP Policy’s declarations page.” (Doc. # 39, p. 14).

   (2)   Next, he would analyze his coverage limits:

                “Upon [looking to the PLP Policy’s declarations page], he or
                she would be confronted with the ‘Coverage Information’
                section. This would indicate to the insured that the policy
                provided $3,000,000 in ‘Personal Liability’ protection.” (Doc.
                # 39, p. 14).

   (3)   Then he would be confused by the term “Personal Liability”:

                “However, the term ‘Personal Liability’ is not defined, and
                can reasonably be read to be a tautological reference to type
                of policy – a Personal Liability Protection Policy.” (Doc. # 39,
                p. 14).

   (4)   Then he would decide that he needed to look at his auto-liability policy:

                “Under the circumstances, an insured who was attempting to
                determine whether the PLP Policy provided UM/UIM
                coverage would reasonably look to the underlying policy’s


                                                7
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 8 of 10




                  declarations to determine whether UM/UIM coverage was
                  listed.” (Doc. # 39, p. 15).

   (5)    Upon reading the auto-liability policy, the insured would conclude that the PLP
          policy does provide coverage.

                  “Here, [Defendants’] auto policy indicated that they had
                  UM/UIM coverage.” (Doc. # 39, p. 15).

   The Court is not persuaded.2 Defendants would have the Court read an ambiguity into

   the PLP policies where none exists. The Court declines to do so. The plain language of

   the 2014 and 2015 PLP policies did not provide first-party UIM coverage to Defendants,

   and their counterclaims must fail as a matter of law.

          Defendants argue, however, that even if the 2014 and 2015 PLP policies are not

   “technically ambiguous,” the Court should nevertheless “construe the policy in favor of

   coverage under the doctrine of reasonable expectations, because an ordinary,

   objectively reasonable person would, based on the language of the policy, fail to

   understand that he or she is not entitled to the coverage at issue.” (Doc. # 39, p. 15).

   The Court disagrees. As explained above, an “ordinary, objectively reasonable person”

   would not reach the coverage conclusions Defendants endorse. Neither Defendants nor

   any ordinary, reasonable person would believe that the PLP policies provided UIM

   coverage under the circumstances of this case. Therefore the Court will not find

   coverage under the doctrine of reasonable expectations.



   2
     There is actually a sixth step in Defendants’ proposed analysis, in which, the policyholder
   returns to the PLP policy, concludes that the $3,000,000 policy limits in the PLP policy
   supersede the $250,000 limits of the auto-liability policy, and surmise that he is entitled to
   $3,000,000 in UIM benefits under the PLP policy. The Court need not address this aspect of
   Defendants’ arguments to resolve this matter.


                                                   8
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 9 of 10




          Because Defendants’ remaining arguments depend on the existence of an

   ambiguity in the 2014 and 2015 PLP policies, the Court need not address those

   arguments.

   B.     PLAINTIFF IS ENTITLED TO JUDGMENT AS A MATTER OF LAW

          Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, the Court may

   enter a judgment declaring “the rights and other legal relations of any interested party

   seeking such declaration. . . .” 28 U.S.C. § 2201. As explained above, the parties’

   respective rights and obligations are clear. Plaintiff has no obligation to pay UIM

   benefits under any of the PLP policies, and Defendants have no right to recover under

   those policies. Further, the parties agree that there is no genuine issue as to any

   material fact. (Doc. # 39, p. 20). Therefore, the Court concludes that Plaintiff is entitled

   to summary judgment.

                                      IV.    CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Summary Judgment (Doc. # 27)

   is GRANTED. Defendants’ Motion for Summary Judgment (Doc. # 39) is DENIED. It is

          FURTHER ORDERED that any motions for costs or fees shall be filed within 21

   days of the date of this Order.

          The Clerk is directed to enter judgment in favor of Plaintiff and against

   Defendants on all claims asserted in this case.




                                                 9
Case 1:20-cv-00142-CMA-KLM Document 42 Filed 03/31/21 USDC Colorado Page 10 of 10




         DATED: March 31, 2021


                                            BY THE COURT:


                                            _____________________________
                                            CHRISTINE M. ARGUELLO
                                            United States District Judge




                                       10
